Name: COMMISSION REGULATION (EEC) No 2441/93 of 2 September 1993 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 3 . 9 . 93 Official Journal of the European Communities No L 224/5 COMMISSION REGULATION (EEC) No 2441/93 of 2 September 1993 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 8 (5) thereof, Whereas Article 3 of Commission Regulation (EEC) No 1107/68 (3), as last amended by Regulation (EEC) No 1752/93 (4), lays down provisions on the buying-in by intervention agencies of Grana padano and Parmigiano ­ Reggiano cheeses ; whereas, however, no time limit is set for the payment of the buying-in price by the interven ­ tion agency ; whereas the time limit should be specified, taking account of the time limit laid down in Article 3 of the said Regulation for inspection of the quality of the cheeses offered ; Whereas pursuant to Article 5 ( 1 ) of Regulation (EEC) No 1107/68 the intervention price applies to cheeses deli ­ vered to a dept situated at a maximum distance of 100 kilometres from where they were stored ; whereas ; in order to allow the intervention agency to administer access to public storage depots under the best possible conditions and for the sake of consistency with other intervention measures in the milk and milk products sector, the distance should be increased to 350 kilome ­ tres : whereas, moreover, the amount of the additional transport costs laid down in Article 5 (2) of the said Regu ­ lation should be expressed in ecus ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1107/68 is amended as follows : 1 . In Article 3, the following paragraph 4 is added : '4 . Payment for the cheeses bought in by the interven ­ tion agency shall be made within a period commencing on the 120th day after entry into stock and ending on the 140th day after that date .' 2. Article 5 is amended as follows : (a) In paragraph 1 , ' 100 km' is replaced by '350 km' ; (b) In paragraph 2, '0,035 units of account' is replaced by 'ECU 0,042'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 184, 29. 7. 1968, p. 29 . (4) OJ No L 161 , 2 . 7. 1993, p. 48 .